 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     PEDRO VALENTIN,                                 )    Civil No. 2:18-cv-02394-AC
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A THIRD EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER
17                                                   )    MOTION FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a third extension of time of 10 days to
24   file her MSJ, and that Plaintiff’s reply shall be extended accordingly from the current deadline.
25   Defendant respectfully requests this extension of time because the review of the record and
26   Plaintiff’s contentions for defensibility are still ongoing, and involve somewhat unusual and
27   technical issues, including a borderline age category situation in applying the Medical-
28   Vocational Guidelines, and the evaluation of drug and alcohol materiality under SSR 13-2p.


                                                      1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Monday,
 2   April 29, 2019. Plaintiff’s reply would then be due Thursday, June 20, 2019.
 3
 4
                                                 Respectfully submitted,
 5
 6   Date: April 19, 2019                        Legal Services of Northern California

 7                                       By:     /s/ Kyle Kate Dudley*
                                                 Kyle Kate Dudley
 8                                               * By email authorization on April 19, 2019
 9                                               Attorney for Plaintiff

10
     Date: April 19, 2019                        MCGREGOR W. SCOTT
11
                                                 United States Attorney
12
                                         By:     /s/ Michael K. Marriott
13                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
14
                                                 Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                               ORDER
23
24   APPROVED AND SO ORDERED:
25   DATED: April 22, 2019
26
27
28   Stip. to Extend Def.’s MSJ


                                                    2
